Citation Nr: 1506949	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-50 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to June 1, 2005, for a 30 percent disability rating for bipolar disorder, rated zero percent disabling from December 1, 1991.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO granted entitlement to a 50 percent disability rating, effective July 25, 2008, and the Veteran submitted a timely notice of disagreement with the effective date. In an August 2010 rating decision, the RO granted a 30 percent rating effective June 1, 2005, and made the 50 percent rating effective July 8, 2008. However, as the Veteran has contended that he is entitled to a compensable rating effective December 1, 1991, the August 2010 rating decision does not satisfy his claim and the matter remains on appeal. In December 2012, the RO continued a 50 percent evaluation for bipolar disorder effective July 2008. The Veteran did not appeal this decision 

In November 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge (VLJ) in Huntington, West Virginia. A transcript of that hearing has been associated with the record.

Subsequently, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the November 2011 hearing. In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In response, the Veteran requested that the March 2012 Board decision be vacated and he be afforded a new Board hearing.  Accordingly, in a June 2014 decision, the Board vacated its November March 2012.

In August 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing. 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1. In December 1986, the RO granted the Veteran entitlement to service connection for bipolar disorder and assigned a 30 percent disability rating effective May 24, 1986.

2. In a December 1991 rating action, the RO decreased the Veteran's disability rating to zero, effective December 1, 1991.

3. The Veteran did not appeal the December 1991 rating decision.

4. The Veteran submitted a claim for an increased disability rating in December 1992 that was denied in a September 1993 rating decision.

5. The Veteran did not appeal the September 1993 rating decision.

6. The Veteran submitted a May 2003 claim that was denied in August 2003.

7. The Veteran did not appeal the August 2003 rating action and did not submit another formal claim for an increased disability rating until July 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2005, for a compensable rating for bipolar disorder have not been met. 38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16. 183 (2002). Proper VCAA notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2008 letter explained the evidence necessary to substantiate the claim for an increased disability rating. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18. 112 (2004). The duty to notify has been met. See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, post-service treatment records, and the report of November 2008 and January 2009 VA examinations. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21. 303, 312 (2007). As the examination reports reflect review of the record and examination of the Veteran, the Board finds them adequate. The Veteran has contended that some VA treatment records, specifically for the period from 1991 to 1997, are outstanding. However, the claims file reflects that the RO took all appropriate steps to attempt to obtain any available and outstanding records. Specifically, the RO sent an August 2009 request to the identified VA Medical Center (VAMC) for treatment records generated for the Veteran "from 1986-1991 while being treated as TDRL status and 1991-2005." After the VAMC responded that no such records were available, the RO sent the Veteran a September 2009 letter advising him of the unavailability and providing him an opportunity to submit copies of any records in his possession.  

In September 2014, the RO sent a letter to the Veteran's address of record informing him that his Board hearing was scheduled for December 2014. The Veteran failed to appear for the hearing. In the December 2014 Appellate Brief, the Veteran's representative contends that the appeal should be remanded to schedule the Veteran for another Board hearing, because there is no confirmation that the Veteran received the September 2014 letter. The Veteran and his representative have not alleged that the letter was sent to an incorrect address. To resolve situations such as this one, the Court has noted that there is a presumption of regularity in the law to the effect that, "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case. The Court specifically held that a statement of a veteran, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992). The presumption of regularity has not been rebutted by clear evidence, as the only evidence is the representative's contention that there is no confirmation in the record that the Veteran received the hearing notification letter. Therefore good cause has not been shown and the Veteran's hearing will not be rescheduled. See 38 C.F.R. § 20.704(d).  

As the Veteran's case was remanded in August 2014 for the sole purpose of scheduling the Veteran with a hearing and the Veteran has not shown good cause for not appearing for his scheduled hearing, the Board finds substantial compliance with its August 2014 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2011, the Veteran testified at a Board hearing. The record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim. Additionally, the Board afforded the Veteran the opportunity to appear for another Board hearing to remedy any deficiencies in the November 2011 hearing. The Veteran failed to appear for the December 2014 hearing and has not shown good cause for why the hearing should be rescheduled. These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations also have been complied with by VA. See 38 C.F.R. § 3.103.

Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than June 1, 2005 for a compensable disability rating for his bipolar disorder. Having carefully considered his contentions in light of the record and the applicable law, the Board must deny the appeal.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

In December 1986, the RO granted the Veteran entitlement to service connection for bipolar disorder and assigned a 30 percent disability rating effective May 24, 1986. The Veteran was scheduled for an August 1991 VA examination in order to re-evaluate the severity of his bipolar disorder. The record reflects that he cancelled that examination and the RO subsequently mailed him a letter proposing a reduction in his disability rating; the letter was dated later in August 1991. The Veteran was informed that his rate would remain unchanged for the following 60 days, during which time he could submit evidence of the severity of his disability or request a hearing. The claims file does not reflect that he submitted any evidence or requested a hearing. In December 1991, the RO issued a rating action reducing his disability rating to zero (0), effective December 1, 1991.

The Veteran did not appeal the December 1991 rating decision or submit any evidence in support of a compensable disability rating prior to making a December 1992 claim for an increased disability rating. The RO scheduled him for a VA examination in May 1993, but he failed to appear. A May 1993 report of telephone contact reflects that VA contacted the Veteran by phone and that he indicated he would report for another examination. He was scheduled for a September 1993 VA examination, but again failed to appear. Later that month, the RO issued a rating decision denying the Veteran's claim for an increased disability evaluation. He did not appeal the September 1993 rating decision.

The Veteran submitted a May 2003 claim for an increased disability evaluation. The claims file reflects that he was scheduled for a VA examination in July 2003, but failed to appear. He was informed in an August 2003 letter that his claim was being denied because he did not report for the examination and there was no evidence in the claims file on which to base any decision. The Veteran did not appeal the August 2003 rating action.  

He sought VA treatment for his bipolar disorder in June 2005. The treatment records reflect that he reported receiving "little treatment" since being discharged from the military and stated that he did not "consider himself as needing treatment" in the past. The Veteran informed VA health care providers that he was not treated for bipolar disorder for more than a year after his discharge and instead treated himself with alcohol and marijuana. He was recommended to return for additional treatment, but the claims file reflects that he did not return to VA for mental health services until July 2008.

In July 2008, he also submitted another claim for an increased disability evaluation for bipolar disorder. The current appeal stems from that claim. In December 2008, the RO granted his claim by assigning a 50 percent disability evaluation effective July 25, 2008. He appealed the effective date assigned by the RO.

The Veteran was afforded a January 2009 VA mental disorders examination. The examination report reflects that he stated he had not received any care for his bipolar disorder after being discharged from service prior to returning to VA. The RO later issued an August 2010 rating decision assigning a 30 percent evaluation from June 1, 2005 and a 50 percent evaluation from July 8, 2008. The August 2010 rating decision states that the 30 percent rating was assigned on the basis of his June 2005 VA mental health treatment.

The Veteran claims that he is entitled to a compensable evaluation back to 1991, when his disability rating was reduced. He has contended that VA is in possession of pertinent medical records dated from 1991 to 1997 and showing his entitlement to a compensable rating. His authorized representative has contended on his behalf that, because of his bipolar symptoms and "confusion of VA regulations," "it is understandable" that the Veteran did not timely comply with VA requirements for an increased disability rating.

As noted above, the law provides that the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). Although the Veteran submitted claims for increase in December 1992 and May 2003, those claims were denied by the RO and he did not appeal the denials; those decisions are final. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.
He is now in receipt of an effective date based on the date of treatment notes supporting his claim rather than the date of his current claim. As the 2005 treatment notes pre-date his claim, he is in receipt of an effective date earlier than allowed by 38 C.F.R. § 3.400. 

The Board has reviewed the record in an attempt to find any evidence supporting an even earlier effective date. In particular, the Board has reviewed the claims file for any informal claims - any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). However, the claims file reflects no communication from the Veteran other than his December 1992 and May 2003 formal claims. The Board also has considered whether any medical evidence may provide a basis for the assignment of an earlier effective date. However, the claims file does not contain any medical evidence for the period under contention.

The Veteran has contended that VA is in possession of, or has lost, pertinent medical evidence dated from 1991 to 1997. His contention is not supported by any evidence of record. Specifically, the claims file reflects that the RO took appropriate action to attempt to locate any outstanding records, but the search was unsuccessful. Further, the Veteran's own statements to VA health care providers indicate that he did not seek mental health services after being discharged from service and instead self-medicated with substances. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2. 24, 25 (1991). The Board finds his statements as to having received VA mental health treatment during the period from 1991 to 1997 not credible. Id. Regardless, medical evidence alone cannot be an informal claim. See Brannon v. West, 12. 32 (1998).

Under the law, the Veteran's July 2008 claim, which expressed his intent to apply for an increased disability rating, represents the earliest possible basis for assigning an effective date. 38 C.F.R. § 3.155. Accordingly, the claim for entitlement to an effective date earlier than June 1, 2005 for a compensable evaluation for bipolar disorder must be denied.




ORDER

An effective date prior to June 1, 2005 for a 30 percent disability rating for bipolar disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


